Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
 A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Appeal Board Decision.
Since this application is eligible for continued examination under 37 CFR 1.114, the
previous Final Rejection with the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on December 29, 2021 has been entered.

Response to Arguments
3. 	Applicant's arguments filed July 7, 2021 have been fully considered but they are
not persuasive.
4. 	Applicant's arguments with respect to claims 2-9 have been considered and are
not persuasive.
5. 	Applicant argues with respect to the amendment of claim 2-9 in Applicant
“Remarks;” that the cited portion of Hirata teaches “MBMS data is transmitted
temporally discontinuously,” and fails to teach “discontinuous transmission of MBMS
data” as claimed in the standing application. Examiner disagrees. As the claims are
presented the cited prior art teaches transmission, discontinuous periods, MBMS data
to mobile terminal. As indicated in the previous office action, per Appeal Board

Regarding previously added claims 6-9, Applicant further argues that cited prior art of Zhang (US PGPUB 20070275742) fails to teach transmitting information used for incoming call processing “over a frequency band at least partially overlaps a frequency band.”  Applicant argues that Zhang describes an overlap in geographic coverage areas and not an overlap of frequency bands as claimed.  
	Examiner disagrees.  The overlap as described in Zhang is associated with service area, however, the service area is associated with a bandwidth/frequency band.  Therefore, the overlap in Zhang is associated with a frequency band (see para: 0133.)
The previous rejection previously applied to claims 6-9 are maintained.


Claim Rejections -    35 USC §103
6. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation 

8. 	Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata (US PGPUB 20050159127) in view of Mori et al (US USPGPUB 20030055996) and Terry et al (USPGPUB 20120307622) and Kettunen (USPGPUB 2005/0232271.) 

Regarding claim 2, Hirata (US PGPUB 20050159127) disclose communication
method of performing radio communication between a mobile terminal and a base station (see abstract, para: 0021, UE/mobile station, nodeb)
transmitting, discontinuously, by circuitry of the base station (see para: 0021, base station stops transmitted data), data of a multimedia broadcast multicast service (MBMS) to the mobile terminal (See para: 0025, 0026, MBMS communicates MBMS content data w/r to mobile stations/mobile terminal).
Although Hirata fail to teach transmitting, discontinuously, by the circuitry, synchronization signals to the mobile terminal, in a similar endeavor, Mori et al disclose discontinuously transmitting, by the circuitry, synchronization signals to the mobile terminal (see Figure 7, para: 0057, server (base station/control unit) stops synchronization signal transmission.)

Although both Hirata and Mori et al are not clear on disclosing wherein the data of the MBMS and the synchronization signals are transmitted at different time from each 

other, in analogous art, Terry disclose data of the MBMS and the synchronization signals are transmitted at different time (See para: 0032, 0034, interrupting concurrently transmitting signals, and processing timing of first signal and second signal transmission are unique.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement wherein the data of the MBMS and the synchronization signals are transmitted at different time from each other as taught by Terry et al with the combined teachings of Hirata and Mori et al for the purpose of further providing base station with MS terminal transmission intentions.
Although Terry et al, Hirata and Mori et al fail to teach transmitting in discontinuous intervals, by circuitry of base station in a similar endeavor, Kettunen et al disclose transmitting in discontinuous intervals, by circuitry of base station (see Figure 4, para: 0002, 0028 & 0029, Kettunen teaches transmission of services in a wireless MBMS communication system whereby the communication between base station and UE includes discontinuous transmission periods wherein the transmission originates from base stations.)


Hirata disclose a mobile terminal (see para: 0021, UE, mobiles); and a base station having a first transmitter that transmit discontinuously, data of a MBMS to the mobile (see para: 0025, 0026, MBMS communicates MBMS content data w/r to mobile stations/mobile terminal.)
Although Hirata is not clear on disclosing the base station having a second
transmitter that transmits discontinuously synchronization signals, in analogous art, Mori et al (See Figure 7, para: 0057, multiple servers (multiple antennae) (base station/control unit) stops synchronization signal transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement a second transmitter that discontinuously transmits synchronization signals as taught by Mori et al with the combined teachings of Hirata for the purpose of further providing base station with MS terminal transmission intentions.
Although Hirata and Mori et al fail to teach wherein the first transmitter and the second transmitter transmit the data of the MBMS and the synchronization signals, respectively, at different time from each other, Terry disclose wherein the first transmitter and the second transmitter transmit different data types (MBMS and the (see para: 0032, 0034, interrupting concurrently transmitting signals, and processing timing of first signal and second signal transmission are unique.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement wherein the first transmitter and the second transmitter transmit the data of the MBMS and the synchronization signals, respectively, at different time from each other as taught by Terry et al with the combined teachings of Hirata and Mori et al for the purpose of further providing base station with MS terminal transmission intentions.
Although Terry et al, Hirata and Mori et al fail to teach transmitting in
discontinuous intervals, by circuitry of base station in a similar endeavor, Kettunen et al disclose transmitting in discontinuous intervals, by circuitry of base station (see Figure 4, para: 0002, 0028 & 0029, Kettunen teaches transmission of services in a wireless MBMS communication system whereby the communication between base station and UE includes discontinuous transmission periods wherein the transmission originates from base stations.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement transmitting in discontinuous intervals, by circuitry of base station as taught by Kettunen et al with the combined teachings of Hirata, Mori et al and Terry et al for the purpose of further providing base station with MS terminal transmission intentions.

Regarding claim 4, Hirata disclose a mobile terminal, the base station mobile (see para: 0021, UE, mobiles); a first transmitter that discontinuously transmits data of a multimedia broadcast multicast service (MBMS) to the mobile terminal (See para: 0025, 0026, MBMS communicates MBMS content data w/r to mobile stations/mobile terminal.)
Although Hirata is not clear on disclosing the base station having a second transmitter that discontinuously transmits synchronization signals, in analogous art, Mori et al (See Figure 7, para: 0057, multiple servers (multiple antennae) (base station/control unit) stops synchronization signal transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement a second transmitter that discontinuously transmits synchronization signals as taught by Mori et al with the combined teachings of Hirata and Terry for the purpose of further providing base station with MS terminal transmission intentions.
Although Hirata and Mori et al fail to teach wherein the first transmitter and the second transmitter transmit the data of the MBMS and the synchronization signals, respectively, at different time from each other, Terry disclose wherein the first transmitter and the second transmitter transmit different data types (MBMS and the synchronization signals) are transmitted at different time (see para: 0032, 0034, interrupting concurrently transmitting signals, and processing timing of first signal and second signal transmission are unique.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement wherein the first transmitter 
Although Terry et al, Hirata and Mori et al fail to teach transmitting in discontinuous intervals, by circuitry of base station in a similar endeavor, Kettunen et al disclose transmitting in discontinuous intervals, by circuitry of base station (see Figure 4, para: 0002, 0028 & 0029, Kettunen teaches transmission of services in a wireless MBMS communication system whereby the communication between
base station and UE includes discontinuous transmission periods wherein the transmission originates from base stations.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement transmitting in discontinuous intervals, by circuitry of base station as taught by Kettunen et al with the combined teachings of Hirata, Mori et al and Terry et al for the purpose of further providing base station with MS terminal transmission intentions.

Regarding claim 5, Hirata disclose mobile terminal that performs radio communication with a base station, (see para: 0021, UE, mobiles), the mobile terminal (see para: 0021, UE, mobiles); a first receiver that receives discontinuously, data of a multimedia broadcast multicast service (MBMS) from the base station (see para: 0025, 0026, MBMS communicates MBMS content data w/r to mobile stations/mobile terminal.)
(see Figure 7, para: 0057, multiple servers (multiple antennae) (base station/control unit) stops synchronization signal transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement a second receiver that 
discontinuously transmits synchronization signals as taught by Mori et al with the
combined teachings of Hirata and Terry for the purpose of further providing base station
Although Hirata and Mori et al fail to teach wherein the first receiver and the second receiver receive the data of the MBMS and the synchronization signals from the base station, respectively, at different time from each other, in analogous art, Terry disclose the first receiver and the second receiver receive the data of the MBMS and the synchronization signals from the base station (see para: 0032, 0034, interrupting concurrently transmitting signals, and processing timing of first signal and second signal transmission are unique.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement wherein the first receiver and the second receiver receive the data of the MBMS and the synchronization signals from the base station, respectively, at different time from each other as taught by Terry et al with the combined teachings of Hirata and Mori et al for the purpose of further providing base station with MS terminal transmission intentions.
Although Terry et al, Hirata and Mori et al fail to teach transmitting in discontinuous intervals, by circuitry of base station in a similar endeavor, Kettunen et al station (see Figure 4, para: 0002, 0028 & 0029, Kettunen teaches transmission of services in a wireless MBMS communication system whereby the communication between base station and UE includes discontinuous transmission periods wherein the transmission originates from base stations.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement transmitting in discontinuous

intervals, by circuitry of base station as taught by Kettunen et al with the combined teachings of Hirata, Mori et al and Terry et al for the purpose of further providing base station with MS terminal transmission intentions.

8. 	Claims 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata (US PGPUB 20050159127) in view of Mori et al (US USPGPUB 20030055996) and Terry et al (USPGPUB 20120307622) and Kettunen (USPGPUB 2005/0232271) as applied to claims 2-5 above and further in view of Zhang (US PGPUB 20070275742.)

Regarding claim 6, Although Hirata, Mori, Terry and Kettunen are vague on disclosing transmitting paging signals to the mobile terminal for incoming call processing over a frequency band that at least partially overlaps a frequency band of the transmitted data of the MBMS, analogous art, Zhang disclose MBMS data transmission overlaps MBMS service area in a session start request (paging) as to provide MBMS (see abstract, para: 0035, 0061, 0062, overlapping bearers/service area of session start request and MBMS service area.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement transmitting paging signals to the mobile terminal for incoming call processing over a frequency band that at least
partially overlaps a frequency band of the transmitted data of the MBMS as taught by Zhang with the combined teachings of Hirata, Mori, Terry and Kettunen for the purpose of further providing multicast/broadcast service to terminal transmission intentions.

Regarding claim 7, Although Hirata, Mori, Terry and Kettunen are vague on disclosing wherein the base station is further configured to transmit paging signals to the mobile terminal for incoming call processing over a frequency band that at least partially overlaps a frequency band of the transmitted data of the MBMS, analogous art, Zhang disclose MBMS data transmission overlaps MBMS service by BSC/RNC (base station) which provides session start request (paging) to a terminal as to provide MBMS service (see abstract, para: 0035, 0061, 0062, overlapping bearers/service area of session start request and MBMS service area.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement wherein the base station is further configured to transmit paging signals to the mobile terminal for incoming call processing over a frequency band that at least partially overlaps a frequency band of the transmitted data of the MBMS as taught by Zhang with the combined teachings of

Regarding claim 8, Although Hirata, Mori, Terry and Kettunen are vague on wherein the first transmitter is further configured to transmit paging signals to the mobile terminal for incoming call processing over a frequency band that at least partially overlaps a frequency band of the transmitted data of the MBMS, in analogous art,
Zhang disclose MBMS data transmission overlaps MBMS service by BSC/RNC (base station/first transmitter) which provides session start request (paging) to a terminal as to provide MBMS service (see abstract, para: 0035, 0061, 0062, overlapping bearers/service area of session start request and MBMS service area.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement wherein the first transmitter is further configured to transmit paging signals to the mobile terminal for incoming call processing over a frequency band that at least partially overlaps a frequency band of the transmitted data of the MBMS as taught by Zhang with the combined teachings of Hirata, Mori, Terry and Kettunen for the purpose of further providing multicast/broadcast service to terminal transmission intentions.

Regarding claim 9, Although Hirata, Mori, Terry and Kettunen are vague on wherein the first receiver is further configured to receive paging signals to the mobile terminal for incoming call processing over a frequency band that at least partially overlaps a frequency band of the received data of the MBMS, Zhang disclose MBMS data transmission overlaps MBMS service by BSC/RNC (base station/first transmitter) which provides session start request (paging) to a terminal/first receiver as to provide (see abstract, para: 0035, 0061, 0062, overlapping bearers/service area of session start request and MBMS service area.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to implement wherein the first receiver is
further configured to receive paging signals to the mobile terminal for incoming call
processing over a frequency band that at least partially overlaps a frequency band of the received data of the MBMS as taught by Zhang with the combined teachings of Hirata, Mori, Terry and Kettunen for the purpose of further providing multicast/broadcast service to terminal transmission intentions.

Regarding claim 10, claim 10 include the limitations of claim 6, therefore, claim 10 is rejected for the same reasons as claim 6.  

Regarding claim 11, claim 11 include the limitations of claim 7, therefore, claim 11 is rejected for the same reasons as claim 7.  

Regarding claim 12, claim 12 include the limitations of claim 8, therefore, claim 12 is rejected for the same reasons as claim 8.  

Regarding claim 13, claim 13 include the limitations of claim 9, therefore, claim 13 is rejected for the same reasons as claim 9.  



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
January 22, 2022

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 8, 2022